Orders unanimously reversed, with $20 costs and disbursements to the appellant, and the motions denied. The record discloses that the contract containing an arbitration clause terminated when a new contract to pay $10,000 by means of the two notes sued on was made. Under the circumstances there was no basis to stay the action on said notes for the purpose of complying with an arbitration clause that no longer was in existence. The sales agreement was terminated and the arbitration agreement fell with it. Present —• Peck, P. J., Dore, Cohn and Callahan, JJ.